Order entered December 2, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00589-CV

                         IN THE INTEREST OF L.M.T., A CHILD

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-19417

                                          ORDER
        Before the Court is appellant’s November 25, 2019 motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief be filed no later than December 27,

2019.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE